Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 01, 2022, has been entered.

Response to Arguments
Applicant's arguments filed with respect to rejections under 35 USC 101 have been fully considered but they are not persuasive.  Applicant argues the claims are inextricably tied to a machine and not directed to an abstract idea.  Examiner points out that the collection of data, analyzing of data and displaying results of the collection and analysis is abstract just as in Electric Power Group.  Here, gathering data from assets, processing the data on a computer using a user interface and displaying information on a dashboard is no different.  The overall concept of gathering data from assets, processing the data to generate a plurality of scores and displaying the information is abstract.  The implementation of the abstract idea on a computer does not integrate that abstract idea into a practical application.  Further Applicant asserts receiving and .  
In response to Applicant’s comments regarding mathematical concepts, Examiner has removed any reference to that category of abstract idea.
The amendments to the dependent claims are addressed in the rejection below.
On page 15, Applicant argues certain processing steps of claim 1 do not fall within the category of generic computer functions that are well understood, routine and conventional.  Examiner notes, the rejection did not assert the claimed computer functions are well understood, routine and conventional under 2B since it was determined under 2A that the abstract idea was not integrated into a practical application.  However, to respond to Applicant’s assertion, examiner points to MPEP 2106.05(d) II: 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).

	Per this section of the MPEP, receiving or transmitting data over a network and performing repetitive calculations are functions which are considered well-understood, routine and conventional.  Claim 1 only requires receiving data from assets and generating a plurality of scores based on that data.  Then displaying the information on a user interface wherein one can interact with the interface to view information.  This implementation of the abstract idea using a computer does not integrate the abstract idea into a practical application.
Applicant’s arguments with respect to rejections under 35 USC 101 have been fully considered and are persuasive.  Those rejections have been withdrawn. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 2, 7, 10, 12, 13, 15-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1, 2, 7, 10, 12, 13, 15-28 is/are directed to a method, a system and non-transitory computer readable medium.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that independent claim 1 is directed to a judicial exception since it is directed to mental processes.
More specifically, the steps of: 
Receive data from a plurality of assets located in a plurality of buildings corresponding to a plurality of sites; based on processing the data, generate a first score representative of operational performance in a category for a site from amongst the plurality of sites, wherein the category is selected from amongst a plurality of categories indicative of at least one of: people, assets, processes, environment, and connectivity associated with the plurality of sites; generate a second score representative of overall category score for a category across multiple sites, wherein the second score is generated based on aggregation of scores for 
is a mental process that can be practically performed by a human using pen and paper.  
	Independent claim 10 is directed to mental processes.  The steps of
Receiving data from a plurality of assets located in a plurality of buildings corresponding to a plurality of sites; based on processing of received data, generating a first score representative of operational performance in a category for a site from amongst the plurality of sites, wherein the category is selected from amongst a plurality of categories indicative of at least one of: people, assets, processes, environment, and connectivity associated with the plurality of sites; generating a second score representative of overall category score for a category across multiple sites, wherein the second score is generated based on aggregation of 
is a mental process that can be practically performed by a human using pen and paper.  
Independent claim 27 is directed to a mental process.  The steps of 
receive data from a plurality of assets located in a plurality of buildings corresponding to a plurality of sites; based on processing the data, generate a first score representative of operational performance in a category for a site from amongst the plurality of sites, wherein the category is selected from amongst a plurality of categories indicative of at least one of: people, assets, processes, environment, and connectivity associated with the plurality of sites; generate a second score representative of overall category score for a category across multiple 
is a mental process that can be practically performed by a human using pen and paper.
Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  Independent claim 1 includes a processor and a user interface.  These limitations only amount to the application or instructions to apply the abstract idea on a general purpose computer.  
Independent claim 10 includes a user interface and claim 27 includes a non-transitory computer readable medium with instruction to perform the method of claim 10 and a user interface which amounts to instructions to apply the abstract idea on a computer and does not integrate into a practical application.

The dependent claims further limit the abstract idea and do not recite additional elements that integrate the abstract idea into a practical application.  Claims 2, 7, 13, 15, 17-20 further limit details of the abstract idea and do not integrate the abstract idea into a practical application.  Claim 12 specifies activating a tab on a dashboard.  These amount to mere instructions to implement an abstract idea on a computer and do not integrate the abstract idea into a practical application.  Claim 16 further limits the dashboard which may be performed by a human with pen and paper therefore the claimed limitations directed to details of the dashboard only further limit the abstract 
Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  While claims 21 and 22 are directed to use of a dashboard with user-selectable widgets to present information those activities are well-understood, routine and conventional activities previously known to the industry.  Simply appending such well-understood, routine and conventional activities to an abstract idea does not provide significantly more under Step 2B.  In accordance with the Berkheimer memo, the following evidence is provided to support the assertion of well-understood, routine and conventional use of dashboards and widgets.  “Dashboarding 101: A Complete Masterclass” from January 2017 describes dashboards and their history including all the well-understood features and capabilities including widgets, display, uses, etc.

Allowable Subject Matter
While all claims remain rejected under 35 USC 101, the claims present subject matter allowable over the previously sited prior art for reasons indicated below.

Dutta et al describes (1st scores) for categories including people, assets, processes, environment, etc., [figure 8], and generates a “total score” (3rd score), but does not generate the claimed 2nd score which aggregates scores across multiple sites or the claimed 4th score indicative of an overall portfolio score based on the 1st, 2nd, 3rd scores and a predetermined function for the buildings.  Also, Dutta et al does not teach providing contextual information comprising data to diagnose a problem.

Horst et al describes (1st scores) for categories including people, assets, processes, environment, etc., [figure 6], and generates a “total score” (3rd score), but does not generate the claimed 2nd score which aggregates scores across multiple sites or the claimed 4th score indicative of an overall portfolio score based on the 1st, 2nd, 3rd scores and a predetermined function for the buildings.  Also, Horst et al does not teach providing contextual information comprising data to diagnose a problem.

	No combination of the references previously sited teach the combination of elements claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Williams et al, US 2016/0057949 – Environmental Services Platform – provides a site management dashboard indicating a water/energy use score at a physical location
Chatterjee et al, US 2019/0033803 – building Management System with Scorecard for Building Energy and Equipment Performance
Enck, US 2016/0210569 – Systems and methods for Building Performance Improvement
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683